UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4126


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JUAN ROBLERO-MENDEZ, a/k/a Francisco Redon Roblero,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:16-cr-00064-FL-1)


Submitted: October 18, 2018                                   Decided: October 24, 2018


Before MOTZ and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Kristine L. Fritz, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Roblero-Mendez pleaded guilty to illegal reentry, in violation of 8 U.S.C.

§ 1326(a), (b)(1) (2012). The district court sentenced Roblero-Mendez to 27 months of

imprisonment and he now appeals. Finding no error, we affirm.

      On appeal, Roblero-Mendez argues that the sentence is substantively

unreasonable. We review a sentence for reasonableness, applying an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 41 (2007); see also United States v. White,

810 F.3d 212, 229 (4th Cir. 2016). In so doing, we examine the sentence for “significant

procedural error,” including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the [18

U.S.C.] § 3553(a) [(2012)] factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.” Gall, 552 U.S. at 51. We then

review the substantive reasonableness of the sentence. “Any sentence that is within or

below a properly calculated Guidelines range is presumptively reasonable.” White, 810

F.3d at 230 (internal quotation marks omitted).

      Here, Roblero-Mendez has not challenged the district court’s calculation of the

Guidelines range, consideration of that range or the statutory factors, or explanation for

the sentence on appeal. With respect to the substantive reasonableness of the sentence,

we have reviewed the record and conclude that Roblero-Mendez has failed to overcome

the presumption of reasonableness applied to his within-Guidelines sentence.




                                            2
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                              AFFIRMED




                                            3